Title: James Madison to William R. Griffith, 16 August 1829
From: Madison, James
To: Griffith, William R.


                        
                            
                                Dr Sir
                            
                            
                                
                                     Montpr.
                                
                                Aug. 16. 1829.
                            
                        
                         
                        Your favor from Baltimore of May 16, was duly recd. In consequence of your friendly dispositions
                            communicated when with me, to cooperate in settling the business with Mrs. Tapscott, in a manner favorable to all parties,
                            letters on the subject were written to Mr. J. H. Lee, who has been so good as to take charge of Mrs. Willis’s & my
                            interest in the case. Apprehending from the lapse of time, without hearing from him, that the letters may have miscarried,
                            duplicates of them go by the mail which carries this
                        What you say with respect to the Orange Company’s land on Panther Creek, seems to enforce the attention due
                            to a part of it. My brother as you suppose, is the Exr. of my Father, and has been made acquainted with your view of the
                            matter. But, like myself, he has been much out of health latterly. He will probably be soon able to give attention to it.
                            In the mean time, we shall all be thankful for any further lights you may be able to communicate, relating either to that
                            interest, or the other lands, standing in the name of my father, or of Ambrose my brother & the Father of Mrs. Willis. Mr.
                            Hubbard Taylor is better acquainted than any of us with the claims of the family to lands in Kentucky With great
                            respect & friendly salutations 
                        
                        
                            
                                J. M
                            
                        
                    